       Case 4:20-cv-05585-YGR Document 44 Filed 11/13/20 Page 1 of 4



 1   Neil K. Sawhney (State Bar No. 300130)                    Kristi C. Kelly*
     GUPTA WESSLER PLLC                                        Andrew J. Guzzo*
 2   100 Pine Street, Suite 1250                               KELLY GUZZO PLC
 3   San Francisco, CA 94111                                   3925 Chain Bridge Road, Suite 202
     (415) 573-0336                                            Fairfax, VA 22030
 4   neil@guptawessler.com                                     (703) 424-7570
                                                               kkelly@kellyguzzo.com
 5   Matthew H.W. Wessler*                                     aguzzo@kellyguzzo.com
     GUPTA WESSLER PLLC
 6   1035 Cambridge Street, Suite One
 7   Cambridge MA 02141
     (617) 286-2392                                            Attorneys for Plaintiff Regina L. Nolte
 8   matt@guptawessler.com                                     * pro hac vice

 9
                          IN THE UNITED STATES DISTRICT COURT
10                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                   Oakland Division

12    REGINA L. NOLTE, individually and
      on behalf of others similarly situated,
13                                                             Civil Action No. 4:20-cv-05585
                         Plaintiff,
14                                                             Hon. Yvonne Gonzalez Rogers
             v.
15
      DINO FRANKLIN JR., TRIBAL
16    CHAIRMAN OF THE KASHIA BAND                              ORDER APPROVING
      OF POMO INDIANS OF THE                                   STIPULATION SETTING
17    STEWARTS POINT RANCHERIA
      TRIBAL COUNCIL, in his official and                      BRIEFING SCHEDULE ON
18    individual capacities; GLENDA JACOB                      DEFENDANTS’ MOTION TO
      MCGILL, VICE CHAIR OF THE                                DISMISS AND CONTINUING
19    KASHIA BAND OF POMO INDIANS
      OF THE STEWARTS POINT                                    HEARING
20    RANCHERIA TRIBAL COUNCIL, in her
      official and individual capacities; TARA                 Date: December 22, 2020
21    ANTONE, SECRETARY OF THE                                 Time: 2:00pm
      KASHIA BAND OF POMO INDIANS                              Courtroom: 1
22    OF THE STEWARTS POINT
      RANCHERIA TRIBAL COUNCIL, in her
23    official and individual capacities; SAVANNAH             Trial Date: Not Set
      GOMES, TREASURER OF THE                                  Action Filed: August 12, 2020
24    KASHIA BAND OF POMO INDIANS
      OF THE STEWARTS POINT
25    RANCHERIA TRIBAL COUNCIL, in her
      official and individual capacities; MARLENE
26    ADAM, MEMBER AT LARGE OF THE
      KASHIA BAND OF POMO INDIANS
27    OF THE STEWARTS POINT
      RANCHERIA TRIBAL COUNCIL, in her
28    official and individual capacities; SUSAN G


                         Stipulation re Briefing Schedule on Motion to Dismiss (4:20-cv-05585)
       Case 4:20-cv-05585-YGR Document 44 Filed 11/13/20 Page 2 of 4



 1    SMITH, MEMBER AT LARGE OF THE
      KASHIA BAND OF POMO INDIANS
 2    OF THE STEWARTS POINT
      RANCHERIA TRIBAL COUNCIL, in her
 3    official and individual capacities; ELAYNE
      MURO MEMBER AT LARGE OF THE
 4    KASHIA BAND OF POMO INDIANS
      OF THE STEWARTS POINT
 5    RANCHERIA TRIBAL COUNCIL, in her
      official and individual capacities; NAOMI
 6    ATCHLEY, in her individual capacity;
      ADRIENNE ANTONE, in her individual
 7    capacity; DERICK FRANKLIN, in his
      individual capacity; SANDY PINOLA in her
 8    individual capacity; and JOHN DOES NOS.
      1-20,
 9
                          Defendants.
10

11

12                                             STIPULATION

13          WHEREAS, the defendants filed their motion to dismiss (ECF No. 41) on November 2, 2020,

14   currently set for hearing on December 22, 2020,
15          WHEREAS, the briefing schedule under Local Rule 7-3 would permit only two weeks for
16
     the plaintiff to respond and one week for the defendants to reply,
17
            WHEREAS, the parties conferred and prefer an alternate briefing schedule and
18
     rescheduled hearing date that will (1) accommodate constraints on counsel’s schedules arising from
19
     other matters, pre-scheduled vacation, and the upcoming winter holidays, and (2) preserve two
20

21   weeks between the reply brief and noticed hearing date,

22          WHEREAS, Local Rules 6-1(b) and 7-7(b) requires the parties to obtain a court order when
23   extending or shortening time in a way that alters a filing deadline and when continuing a noticed
24
     hearing date, and,
25
            THE PARTIES STIPULATE TO AND JOINTLY REQUEST THE COURT TO
26
     ORDER the following schedule for briefing the defendants’ motion to dismiss:
27

28


              Stipulation and Proposed Order Setting Briefing Schedule on Motion to Dismiss (4:20-cv-05585)
                                                           1
       Case 4:20-cv-05585-YGR Document 44 Filed 11/13/20 Page 3 of 4



 1         Plaintiff’s response due:         December 16, 2020
 2         Defendants’ reply due:            January 6, 2021
 3
           Hearing date (continued):         January 26, 2021
 4

 5   Dated: November 11, 2020                         /s/ Neil K. Sawhney
                                                      Neil K. Sawhney (State Bar No. 300130)
 6                                                    GUPTA WESSLER PLLC
 7                                                    100 Pine Street, Suite 1250
                                                      San Francisco, CA 94111
 8                                                    (415) 573-0336
                                                      neil@guptawessler.com
 9
                                                      Attorney for Plaintiff Regina Nolte
10
     Dated: November 11, 2020                         /s/ Patrick O. Daugherty
11
                                                      Patrick O. Daugherty (pro hac vice)
12                                                    VAN NESS FELDMAN LLP
                                                      1050 Thomas Jefferson Street, NW
13                                                    Washington, DC 20007
                                                       (202) 298-1810
14                                                    pod@vnf.com
15
                                                      Attorney for Defendants
16

17   As the attorney e-filing this document, Neil K. Sawhney attests that Patrick O. Daughtery
     concurred in the filing of this document. /s/ Neil K. Sawhney
18

19
20

21

22

23

24

25

26

27

28


             Stipulation and Proposed Order Setting Briefing Schedule on Motion to Dismiss (4:20-cv-05585)
                                                          2
       Case 4:20-cv-05585-YGR Document 44 Filed 11/13/20 Page 4 of 4



 1                                         [PROPOSED] ORDER
 2          Plaintiff Regina Nolte and Defendants Dino Franklin, Jr., et al., stipulated to a briefing
 3
     schedule on Defendants’ motion to dismiss (ECF No. 41) and to a continuance of the noticed
 4
     hearing date currently set for December 22, 2020, at 2:00pm. Finding good cause, this Court
 5
     hereby continues the hearing and adopts the following schedule:
 6

 7          Plaintiff’s response due:        December 16, 2020

 8          Defendants’ reply due:           January 6, 2021

 9          Hearing date (continued):        January 26, 2021
10          IT IS SO ORDERED.
11

12
            Dated: November 13, 2020                   ________________________________
13                                                      YVONNE GONZALEZ ROGERS
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


             Stipulation and Proposed Order Setting Briefing Schedule on Motion to Dismiss (4:20-cv-05585)
                                                          3
